ICJ_133_NavigationalRights_CRI_NIC_2009-07-13_JUD_01_ME_03_FR.txt.      DÉCLARATION DE M. LE JUGE AD HOC GUILLAUME



   Statut du río San Juan — Traité du 26 avril 1858 — Absence de droit cou-
 umier des fleuves internationaux applicable — Frontière fixée à la rive — Sou-
veraineté exclusive, pleine et entière du Nicaragua.
   Etendue du droit de libre navigation à des fins commerciales du Costa
Rica — Effet du passage du temps sur l’interprétation des traités — Commune
volonté des Parties — Interprétation restrictive des exceptions apportées par le
 raité de 1858 à la souveraineté territoriale du Nicaragua.
   Bateliers seuls bénéficiaires du droit de libre navigation — Nécessité pour eux
de se livrer à une activité commerciale — Activité commerciale ou non des pas-
 agers sans influence sur les droits de libre navigation.

  Absence de droit des riverains et des pouvoirs publics à naviguer pour des fins
non commerciales.
  Pouvoir de réglementation du Nicaragua — Droit de subordonner l’entrée sur
 on territoire à la délivrance de visas.

  1. Je souscris à nombre des conclusions auxquelles est parvenue la
Cour. Je souhaiterais cependant présenter ici quelques observations et
préciser en quoi je me sépare sur certains points de la décision adoptée.

                             LE DROIT APPLICABLE

   2. La Cour a estimé que le différend opposant le Costa Rica et le Nica-
ragua en ce qui concerne les droits de navigation sur le río San Juan
devait être tranché exclusivement sur la base du traité conclu entre les
deux Etats le 26 avril 1858.
   La Cour en a déduit qu’il n’était pas nécessaire pour elle de se pronon-
cer sur la question de savoir si le río San Juan pouvait être qualifié de
« fleuve international » en droit international coutumier et s’il existait un
régime coutumier applicable à la navigation sur les « fleuves internatio-
naux », soit de portée universelle, soit de caractère régional.
   3. Ces constatations ont mon complet accord. Je pense cependant
devoir ajouter qu’il n’existe en droit international coutumier aucune défi-
nition des « fleuves internationaux » et aucun régime gouvernant la navi-
gation sur de tels fleuves. Certains d’entre eux sont par convention
ouverts à la navigation des navires marchands de tous les Etats et parfois
administrés par des commissions fluviales ayant des pouvoirs étendus.
D’autres sont ouverts à la seule navigation des bateaux des Etats rive-
rains avec ou sans constitution de commissions fluviales. D’autres enfin
ne sont pas ouverts à la navigation internationale et relèvent de la seule
souveraineté des Etats riverains. En outre, le statut de ces fleuves en ce

81

qui concerne leur entretien, la pêche, la police de la navigation, la protec-
 ion de l’environnement, la construction de barrages ou l’irrigation est
extrêmement divers.
   On observera qu’à cet égard la situation conventionnelle est d’ailleurs
différente en Amérique latine de ce qu’elle est en Europe. Comme le sou-
 ignait le juriste chilien Alejandro Alvarez à la conférence de Barcelone :
        « Sur le continent américain, le principe de libre navigation des
     fleuves n’a pas suivi la même évolution [qu’en Europe ou en
     Afrique] : s’il y a été admis, c’est non pas par extension du principe
     européen, mais comme une concession que les Etats riverains ont
     volontairement octroyée dans des accords inter partes ou dans des
     actes législatifs. » 1
   Aussi le professeur Caflisch, dans son cours à l’Académie de droit
 nternational, pouvait-il relever qu’il n’existe en Amérique latine aucun
« principe coutumier » consacrant la liberté de navigation et conclure que,
sur ce continent, « il n’existe pas de liberté de navigation en l’absence
de concession unilatérale ou de disposition conventionnelle » 2. Les Etats
 atino-américains, ajoutait-il, « continuent à faire dépendre la libre navi-
gation de la législation de chaque pays riverain et des traités conclus par
eux » 3.
   L’examen des quelques conventions conclues dans cette région du
monde conduit aux mêmes conclusions, que l’on considère les statuts de
 ’Amazone, du Paraná ou du río de la Plata 4.


        LA SOUVERAINETÉ DU NICARAGUA SUR LE FLEUVE SAN JUAN

  4. Comme l’a précisé la Cour, l’essentiel du différend entre les Parties
porte sur l’interprétation de l’article VI du traité de limites du 15 avril
1858. Dans sa version espagnole, la seule qui fasse foi, ce texte se lit
comme suit :
       « La República de Nicaragua tendrá exclusivamente el dominio y
     sumo imperio sobre las aguas del río de San Juan desde su salida del
     Lago, hasta su desembocadura en el Atlántico ; pero la República de
     Costa Rica tendrá en dichas aguas los derechos perpetuos de libre

   1 Cité par L. Caflisch, « Règles générales du droit des cours d’eau internationaux »,

Recueil des cours de l’Académie de droit international de La Haye, t. 219 (1989), p. 117.
Voir aussi la sentence arbitrale rendue dans l’affaire Faber, Recueil des sentences arbi-
 rales des Nations Unies (RSA), vol. X, p. 466.
   2 L. Caflisch, op. cit., p. 125.
   3 L. Caflisch, op. cit., p. 123.
   4 Pour l’Amazone, voir le traité conclu à Brasilia le 3 juillet 1978 entre la Bolivie, le

Brésil, la Colombie, l’Equateur, le Guyana, le Pérou, le Suriname et le Venezuela ; pour
 e Paraná, voir l’accord de 1979 entre l’Argentine, le Brésil et le Paraguay ; pour le río de
 a Plata, voir le traité conclu à Montevideo entre l’Argentine et l’Uruguay le 19 no-
vembre 1973.

82

     navegación, desde la expresada desembocadura hasta tres millas
     inglesas antes de llegar al Castillo Viejo, con objetos de comercio, ya
     sea con Nicaragua ó al interior de Costa Rica por los ríos de San
     Carlos ó Sarapiquí, ó cualquiera otra vía procedente de la parte que
     en la ribera del San Juan se establece corresponder á esta República.
     Las embarcaciones de uno ú otro país podrán indistintamente atra-
     car en las riberas del río, en la parte en que la navegación es común,
     sin cobrarse ninguna clase de impuestos, á no ser que se establezcan
     de acuerdo entre ambos Gobiernos. »
   5. Ainsi, l’article VI reconnaît au Nicaragua et à lui seul la pleine et
entière souveraineté sur le fleuve San Juan. Ce dernier est intégralement
en territoire nicaraguayen depuis le lac Nicaragua jusqu’à 3 milles en aval
de Castillo Viejo. Il forme ensuite la frontière entre les deux Etats, mais
n’en demeure pas moins alors en territoire nicaraguayen. Dans ce secteur,
 a frontière est fixée à la rive costa-ricienne. Il en est ainsi jusqu’à
 ’embouchure du fleuve dans l’Atlantique. La baie de San Juan del Norte
à l’embouchure du fleuve est toutefois commune aux deux républiques
 article 4 du traité).
   Le traité de 1858 ne retient donc ni la ligne médiane ni le thalweg du
río San Juan pour déterminer la frontière. Il fixe celle-ci à la rive sud du
fleuve.
   6. Il n’est pas inutile de noter que cette solution, contrairement à ce
que l’on pourrait penser, n’est pas rare et se rencontre en particulier dans
de nombreux traités anciens, dont le plus célèbre fut le traité d’Erzeroum
de 1847, qui donnait à la Perse accès au Chatt al-Arab tout en attribuant
à l’Empire ottoman souveraineté sur ce dernier 5.
   Nombre de ces traités sont toujours en vigueur, par exemple :
— entre la Suisse et la France pour le Foron, la Morge, l’Eau Noire, la
  Barberine et le Doubs 6 ;



   5 Selon ce traité, l’Empire ottoman avait souveraineté sur le Chatt al-Arab lui-même et

 a Perse avait souveraineté sur la « rive gauche » du Chatt al-Arab. Le traité ajoutait en
 on article 2, paragraphe 8, que les navires persans auraient le droit de naviguer librement
 ur le Chatt al-Arab. La même solution fut retenue pour l’essentiel par le traité de 1937
 ntre l’Iran et l’Iraq. En outre, ce dernier traité étendait la liberté de navigation aux
navires marchands de tous les Etats. Cependant, l’Iran répudiera en 1969 le traité de 1937.
Un nouvel accord interviendra en 1975 fixant la frontière au thalweg tout en maintenant
 a liberté de navigation. Il sera « abrogé » par l’Iraq en 1980, puis celui-ci acceptera en
1990 de revenir à la solution de 1975 (voir « River Boundaries. Legal Aspects of the Shatt-
al-Arab Frontier », International and Comparative Law Quarterly, avril 1960, p. 207 ;
D. Momtaz, « Le statut juridique du Chatt el-Arab dans sa perspective historique », dans
Actualités juridiques et politiques en Asie. Etudes à la mémoire de Tran Van Minh, 1988,
p. 59).
   6 Convention du 20 juin 1780 entre la France et le prince-évêque de Bâle (Parry, Con-

 olidated Treaty Series (CTS), vol. 47, 1778-1781, p. 331) ; traité du 16 mars 1816 (CTS,
vol. 65, p. 447) ; convention franco-suisse du 10 juin 1891 (CTS, vol. 175, p. 169). Voir
Rousseau, Droit international public, t. III, par. 212.

83

— entre la Gambie et le Sénégal pour le San Pedro et le Tendo 7 ;
— entre le Sénégal et la Mauritanie pour le fleuve Sénégal 8 ;
— entre le Libéria et la Côte d’Ivoire pour une série de rivières 9 ;
— entre la Malaisie et l’Indonésie pour l’Odong 10 ;
— entre l’Afghanistan et le Pakistan pour les rivières Kaboul et Kolos-
  saï 11 ;
— entre le Guatemala et le Honduras pour le río Tinto 12.
   La frontière à la rive a également été retenue dans certains Etats fédé-
raux. Il en est ainsi en Suisse entre les cantons de Zurich et de Schaff-
house pour une partie du cours du Rhin 13, ainsi qu’entre les cantons de
Berne et d’Argovie pour la Rothbach 14. De même, aux Etats-Unis, la
 rontière entre la Virginie et le district de Columbia est fixée à la rive de
 a Virginie 15. Des solutions analogues ont été retenues entre l’Alabama et
 a Géorgie comme entre le Vermont et le New Hampshire 16. C’est dire
que le traité de 1858 ne constitue pas un cas isolé et qu’il convient de
 ’interpréter dans cette perspective.


                  LE DROIT DE LIBRE NAVIGATION DU COSTA RICA

   7. Après avoir ainsi reconnu la souveraineté du Nicaragua sur le río
San Juan, le traité de 1858 accorde certains droits de navigation au
Costa Rica sur la partie du fleuve contiguë au territoire costa-ricien.
Il s’agit de droits perpétuels « de libre navegación con objetos de
comercio ».
   8. Les Parties ont longuement discuté au dossier du sens des termes
« con objetos » et « comercio » utilisés à l’article VI.
   Je souscris entièrement à l’interprétation donnée par la Cour aux mots
« con objetos ». Dans le contexte, ceux-ci couvrent la navigation à des fins
commerciales et non le seul transport des marchandises.
   Le mot « comercio » soulève des questions plus délicates. En effet, le

   7 Procès-verbal franco-britannique du 9 juin 1891 (Ian Brownlie, African Boundaries,

p. 219).
   8 Décret du 8 décembre 1933 (JOAOF, 1934, p. 69), mentionné par Ian Brownlie

 op. cit., p. 433).
   9 Déclaration franco-libérienne du 13 janvier 1911 (CTS, vol. 213, p. 213), confirmée

après l’indépendance de la Côte d’Ivoire en 1961 (I. Brownlie, op. cit., p. 369).
   10 Traité du 29 mars 1928 (Société des Nations, Recueil des traités, vol. 108, p. 33).


  11   Traité du 22 novembre 1921 (Société des Nations, Recueil des traités, vol. 14, p. 67).
  12Sentence arbitrale du 23 janvier 1933 (RSA, vol. II, p. 1365).
  13Traité du 11 janvier 1901, article 5 cité par Schultess, Das Internationale Wasser-
echt, Zurich, 1916, p. 10.
 14 Ibid., p. 8, note 8.
 15 Virginia c. District of Columbia, 283 US 348.
 16 Voir Alabama c. Georgia, 23 Howard, 505-515 (1859) ; Vermont c. New Hampshire

Cour suprême des Etats-Unis, 19 mai 1933, 289 US 593-603).

84

Nicaragua a soutenu qu’en 1858 ce terme signifiait nécessairement com-
merce de biens et n’englobait pas les services, et notamment le transport
des personnes et tout particulièrement des touristes. Selon lui, ce sens
étroit devrait être retenu. Le Costa Rica expose à l’inverse que dès 1858
et a fortiori aujourd’hui le transport de passagers, et notamment de tou-
ristes, constitue une activité commerciale.
   9. La question de l’effet du passage du temps sur l’interprétation des
 raités a fait l’objet de débats animés en doctrine entre les partisans de
 ’interprétation « contemporaine » (dite encore du renvoi fixe) et ceux de
 ’interprétation « évolutive » (dite encore du renvoi mobile). C’est ainsi
qu’au sein de la Commission du droit international « le principe de la
contemporanéité a reçu quelque soutien de même que l’approche évolu-
 ive » 17. Un consensus semble cependant s’être dégagé sur le fait qu’il
convient de résoudre le problème grâce à l’application des méthodes ordi-
naires d’interprétation des traités 18. Toutefois la discussion s’est pour-
suivie dans cette perspective sur la question de savoir si l’article 31,
paragraphe 3 c), de la convention de Vienne renvoyait aux « règles en
vigueur au moment où le traité a été adopté ou pouvait aussi viser des
 raités conclus postérieurement » 19.
   L’Institut de droit international a connu également de vifs débats sur
 e sujet à Wiesbaden en 1975. Il s’est notamment interrogé sur le rôle
que « le système juridique international en vigueur au moment de l’inter-
prétation et de l’application d’un traité » doit jouer dans cette interpré-
 ation ou cette application 20. Il a finalement adopté sur ce point une
 ormulation de compromis. Mais il n’en a pas moins retenu lui aussi le
principe selon lequel

          « Lorsqu’une disposition conventionnelle se réfère à une notion ju-
       ridique ou autre sans la définir, il convient de recourir aux méthodes
       habituelles d’interprétation pour déterminer si cette notion doit
       être comprise dans son acception au moment de l’établissement de la
       disposition ou dans son acception au moment de l’application. » 21


  10. La jurisprudence semble se rallier à cette méthode, encore qu’elle
ne soit pas toujours aisée à décrypter.
  Elle proclame constamment « la nécessité primordiale d’interpréter un

  17 Rapport de la Commission du droit international, 2005, p. 217.
  18 Ibid., 2006, p. 434.
  19 Ibid., 2005, p. 218.
  20 Voir dans les délibérations de l’Institut les déclarations de M. Sorensen (p. 343 et

354), de sir Gerald Fitzmaurice (p. 347 et 357) et de M. Yasseen (p. 349). Voir aussi les
votes intervenus (p. 370).
  21 Résolution de l’Institut de droit international de Wiesbaden du 11 août 1975 sur « Le

problème dit du droit intertemporel dans l’ordre international », Annuaire de l’Institut,
1975, vol. 56, p. 536, par. 4.


85

nstrument donné conformément aux intentions qu’ont eues les parties
ors de sa conclusion » 22.
  Mais, sur cette base, elle se prononce en faveur tantôt de l’interpréta-
ion contemporaine, tantôt de l’interprétation évolutive.
  11. Pour les premiers cas, on relèvera :
a) que la Cour, en 1952, a interprété le mot « différend » en lui donnant
   le sens qu’il avait au moment où avaient été conclus les traités de
   1787 et 1836 entre les Etats-Unis et le Maroc en vue de la protection
   de leurs ressortissants 23 ;
b) qu’il en a été de même pour les mots « water-parting » dans l’affaire
   soumise à arbitrage de La Laguna del desierto 24 ;
c) que la Cour, dans l’affaire de l’Ile de Kasikili/Sedudu (Botswana/
   Namibie), a estimé que, compte tenu de l’époque où le traité anglo-
   allemand de 1890 avait été conclu, les termes « centre du chenal
   principal » du Chobe et « thalweg » du Chobe devaient être regardés
   comme équivalents » 25 ;
d) que le tribunal arbitral chargé de la délimitation de la frontière entre
   l’Erythrée et l’Ethiopie a dans sa sentence du 13 avril 2002 estimé
   qu’il devait interpréter les traités à appliquer « by reference to the cir-
   cumstances prevailing when the treaty was concluded. This involves
   giving expressions (including names) used in the treaty the meaning
   that they would have possessed at that time » 26 ;
e) qu’en vue de déterminer « l’embouchure » de l’Ebedji dans le lac
   Tchad, la Cour a estimé qu’« aux fins d’interpréter cette expression »,
   elle « doit rechercher quelle était l’intention des parties à l’époque » 27.
  12. A l’inverse, il a été recouru à l’interprétation évolutive dans les
espèces suivantes :
a) Dans l’avis consultatif sur le Sud-Ouest africain déjà cité, la Cour a
   dit devoir tenir compte
     « de ce que les notions consacrées par l’article 22 du Pacte [de la
     Société des Nations] — « les conditions particulièrement difficiles du
     monde moderne » et « le bien-être et le développement » des peuples

   22 Conséquences juridiques pour les Etats de la présence continue de l’Afrique du Sud en

Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
avis consultatif, C.I.J. Recueil 1971, p. 31, par. 53.
   23 Droits des ressortissants des Etats-Unis d’Amérique au Maroc (France c. Etats-Unis

d’Amérique), arrêt, C.I.J. Recueil 1952, p. 189.
   24 Affaire concernant un litige frontalier entre la République argentine et la République

du Chili portant sur la délimitation de la frontière entre le poste frontière 62 et le mont
Fitzroy, 21 octobre 1994 (Nations Unies, RSA, vol. XXII, p. 43, par. 130).
   25 Ile de Kasikili/Sedudu (Botswana/Namibie), arrêt, C.I.J. Recueil 1999 (II), p. 1062,

par. 25.
   26 Sentence arbitrale du 13 avril 2002 concernant la délimitation de la frontière entre

 ’Erythrée et l’Ethiopie (Nations Unies, RSA, vol. XXV, p. 110, par. 3.5).
   27 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c.

Nigéria ; Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 346, par. 59.

86

     intéressés — n’étaient pas statiques, mais par définition évolutives et
     qu’il en allait de même par suite de la notion de « mission sacrée de
     civilisation » » 28.
b) Dans l’affaire du Plateau continental de la mer Egée, la Cour a rap-
   pelé que l’acte général d’arbitrage de 1928 avait été conçu « comme
   devant être de la portée la plus générale et sans limitation de durée ».
   Elle a ajouté qu’« il ne semble guère concevable que dans un instru-
   ment semblable on ait voulu donner à des expressions comme « com-
   pétence exclusive » et « statut territorial » un contenu invariable quelle
   que soit l’évolution ultérieure du droit international » 29.
c) Dans l’affaire relative au Projet Gabčíkovo-Nagymaros (Hongrie/
   Slovaquie), la Cour a relevé que les articles 15, 19 et 20 du traité de
   1977 entre le Hongrie et la Slovaquie comportaient « des dispositions
   évolutives » concernant la protection de l’environnement et que par
   suite de nouvelles normes en cette matière pouvaient être « incorpo-
   rées dans le plan contractuel conjoint » 30 des parties.
d) La sentence arbitrale dans l’affaire du « Rhin de fer » du 24 mai 2005
   adopta, elle aussi, une interprétation évolutive du traité belgo-
   néerlandais de 1839 en vue d’assurer une application effective de
   ce texte, compte tenu de son objet et de son but 31.
   13. Enfin, la sentence arbitrale du 31 juillet 1989 rendue entre la Guinée-
Bissau et le Sénégal fait une part tant à l’interprétation contempo-
raine qu’à l’interprétation évolutive. Elle précise tout d’abord que l’accord
 ranco-portugais de 1960 qui devait être appliqué en l’espèce « doit être
 nterprété à la lumière du droit en vigueur à la date de sa conclusion ».
Elle en déduit que cet accord ne délimite pas « les espaces maritimes qui
n’existaient pas à cette date, qu’on les appelle zone économique exclusive,
zone de pêche ou autrement ». Mais elle ajoute que le concept de « plateau
continental » existait quant à lui dès cette époque « et que sa limite était
dès 1959 susceptible de se déplacer vers le large ». Elle en conclut qu’il
s’agissait là d’un « concept dynamique » et que par suite l’accord de 1960
règle la situation du plateau continental litigieux tel que défini par la suite
par la convention de Montego Bay 32.

  14. Comme dans les cas ainsi analysés, la question en l’espèce est donc

   28 Conséquences juridiques pour les Etats de la présence continue de l’Afrique du Sud en

Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
avis consultatif, C.I.J. Recueil 1971, p. 31, par. 53.
   29 Plateau continental de la mer Egée (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978,

p. 32, par. 77.
   30 Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 67-

68, par. 112.
   31 Sentence arbitrale du 24 mai 2005 (RSA, vol. XXVII, p. 72-74, par. 79-81).


   32 Sentence arbitrale du 31 juillet 1989 (Guinée-Bissau c. Sénégal) (RSA, vol. XX,

p. 151-152, par. 85).

87

de savoir quelle était la commune intention des parties en 1858, exprimée
dans le traité alors conclu. Telle a été la démarche suivie à juste titre par
a Cour.
   15. Cette démarche soulève cependant une réelle difficulté. En effet,
dans la plupart des cas, les Parties ne précisent pas dans le texte des trai-
 és si elles entendent figer le sens des termes qu’elles emploient ou accep-
 er que ce sens puisse évoluer. Par voie de conséquence, il est nécessaire
de recourir à des présomptions.
   En l’espèce, la Cour a estimé que, lorsque les parties emploient dans un
 raité
     « certains termes de nature générique, dont elles ne pouvaient pas
     ignorer que le sens était susceptible d’évoluer avec le temps, et que le
     traité en cause a été conclu pour une très longue période ou « sans
     limite de durée », les parties doivent être présumées, en règle géné-
     rale, avoir eu l’intention de conférer aux termes en cause un sens
     évolutif » (arrêt, par. 66).
   La Cour avait déjà appliqué une telle présomption dans l’affaire du
Plateau continental de la mer Egée 33 pour l’interprétation des mots « sta-
 ut territorial », mais elle l’avait écartée pour l’interprétation du mot « dif-
 érend » dans l’affaire des Droits des ressortissants des Etats-Unis d’Amé-
rique au Maroc 34.
   Devait-elle retenir cette présomption en l’espèce ? On peut en douter et
se demander si elle n’aurait pas dû recourir à d’autres présomptions.

  En premier lieu, et comme le président Bedjaoui le notait dans son
opinion individuelle dans l’affaire du Projet Gabčíkovo-Nagymaros
(Hongrie/Slovaquie) :
     « les intentions des parties sont présumées avoir été influencées par le
     droit en vigueur au moment de la conclusion du traité, droit qu’elles
     étaient censées connaître, et non pas par le droit à venir, qui était
     encore inconnu. Comme l’avait dit l’ambassadeur Mustapha
     Kamil Yasseen ..., seul le droit international existant au moment de
     la conclusion du traité « a pu influencer l’intention des Etats contrac-
     tants ..., le droit qui n’existait pas encore à ce moment-là ne pouvant
     logiquement avoir aucune influence sur cette intention ». » 35
  En outre, au cas particulier, l’article VI reconnaît à titre exclusif au
Nicaragua souveraineté pleine et entière sur le fleuve. Une seule limita-

   33 Plateau continental de la mer Egée (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978,

p. 32, par. 77.
   34 Droits des ressortissants des Etats-Unis d’Amérique au Maroc (France c. Etats-Unis

d’Amérique), arrêt, C.I.J. Recueil 1952, p. 189.
   35 Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 121-

122, par. 7 ii). M. K. Yasseen, « L’interprétation des traités d’après la convention de
Vienne sur le droit des traités », Recueil des cours de l’Académie de droit international de
La Haye, t. 151 (1976), p. 64.

88

 ion est apportée à cette souveraineté, le droit de libre navigation à des
fins commerciales accordé au Costa Rica. Cette limitation est introduite
par le terme « pero » (mais), qui marque bien qu’il s’agit là d’une excep-
 ion apportée à la souveraineté exclusive du Nicaragua préalablement
proclamée.
   Or, comme l’a rappelé la Cour, les exceptions ou « limites à la souve-
raineté d’un Etat sur son territoire ne se présument pas » (arrêt, par. 48).
Du fait des termes mêmes du traité et de cette présomption, la limitation
apportée à la souveraineté territoriale du Nicaragua me semble devoir
être interprétée restrictivement comme la Cour permanente en a décidé
dans un cas analogue, celui du Vapeur Wimbledon, pour la navigation
dans le canal de Kiel. Dans cette affaire, en effet, la Cour avait relevé
que nul ne contestait la souveraineté de l’Etat allemand sur le canal de
Kiel ; elle avait ajouté que le traité de Versailles avait comporté une
« limitation importante de l’exercice du droit de souveraineté » de l’Alle-
magne ; elle en avait conclu que « cela suffi[sai]t pour que la clause qui
consacre une telle limitation doive, en cas de doute, être interprétée
restrictivement » 36.
   16. Faut-il en déduire que la navigation à des fins de commerce ne
couvre que le transport des marchandises et non celui des personnes ?
L’hésitation est ici permise. Depuis la plus haute antiquité, les transports
fluviaux ont pour objet d’acheminer tant les personnes que les marchan-
dises d’un point à un autre. Le fleuve San Juan et le lac Nicaragua ont
d’ailleurs été utilisés au milieu du XIXe siècle pour permettre aux émi-
grants se rendant de la côte est des Etats-Unis en Californie de ne pas
 aire le tour de l’Amérique du Sud. Bien plus, le canal interocéanique
dont la construction était alors projetée à travers le Nicaragua devait ser-
vir tant au transport des personnes qu’à celui des marchandises 37. Il
s’agissait là dès le XIXe siècle d’une activité exercée par les bateliers
contre rémunération. Aussi aurais-je en définitive tendance à penser que,
 orsque les auteurs du traité de 1858 ont visé la navigation à des fins com-
merciales, ils ont entendu couvrir le transport à titre lucratif tant des per-
sonnes que des marchandises.
   Ce transport couvre-t-il aujourd’hui celui des touristes ? Poser la ques-
 ion, c’est se demander en quoi ceux-ci se distinguent des autres per-
sonnes transportées. A l’évidence, il n’en est rien en ce qui concerne
 e touriste individuel qui emprunte un bateau en vue de se rendre d’un
point à un autre. Si ce déplacement est effectué contre rémunération du
batelier, le bateau navigue à des fins commerciales.
   Reste le cas des touristes effectuant une croisière préparée par un orga-
nisateur de voyages. Dans cette hypothèse, le batelier est rémunéré par cet
 ntermédiaire et non par le passager. Mais l’activité du batelier n’en demeure


  36 Affaire du Vapeur Wimbledon, arrêts, 1923, C.P.J.I. série A no 1, p. 24.
  37 Voir l’article XXXIII du traité de 1859 entre la France et le Nicaragua et
’article XXVI du traité de 1860 entre la Grande-Bretagne et le Nicaragua.

89

pas moins une activité de navigation d’un point à un autre et cette activité
est là encore exercée par lui à des fins commerciales. Dès lors, l’intéressé est
 usceptible de bénéficier de la liberté de navigation dont le Costa Rica est
 itulaire en vertu de l’article VI. Aussi bien la pratique est-elle en ce sens
 elle qu’attestée par le mémorandum d’accord entre les ministres du
 ourisme des deux Etats du 5 juin 1994 et le développement des croisières
 ouristiques sur le San Juan au cours des dernières années.
   Je souscris donc, sur ce point, aux conclusions de la Cour, mais pour
des motifs autres que ceux qu’elle a retenus.
   17. Je souscris également aux conclusions de la Cour selon lesquelles la
navigation à des fins non lucratives n’entre pas dans les prévisions de
 ’article VI. Il en est ainsi du transport gratuit de passagers (arrêt, par. 73,
dernier alinéa) ou de la plaisance (ibid., par. 80). Seraient de même exclus
 es navires-casinos, les navires-hôtels ou les bateaux diffusant des émis-
sions de radio ou de télévision, que ces bâtiments soient amarrés au
rivage ou qu’ils se déplacent (ibid., par. 75).
   En outre, et comme la Cour l’a précisé, la navigation de bateaux utili-
sés à des fins d’activité de puissance publique ou de service public
dépourvu de nature commerciale n’est pas couverte par l’article VI (ibid.,
par. 71). Sont donc exclus les bateaux chargés de mission de police (ibid.,
par. 83), y compris le ravitaillement des postes de police, ainsi que les
bateaux contribuant aux activités d’enseignement, de santé publique ou
de protection de l’environnement, ces activités n’ayant à l’évidence aucun
but lucratif.
   18. Il est cependant deux points sur lesquels je suis en désaccord avec
 ’arrêt.
   Le premier concerne le transport à titre gratuit de marchandises par un
batelier autre que le commerçant propriétaire de ces marchandises. La
Cour reconnaît qu’en pareil cas le batelier n’exerce pas une activité com-
merciale, mais elle estime que, dès lors que les marchandises sont desti-
nées à être vendues, il y a là une navigation à des fins commerciales.
   Encore que, dans la pratique, cette hypothèse ait peu de chances de se
réaliser, je crois devoir préciser que ces conclusions me paraissent reposer
sur des prémisses erronées. L’article VI du traité ne reconnaît pas au
Costa Rica la liberté du commerce, mais un droit de libre navigation à
des fins commerciales. Les bénéficiaires de ce droit sont les bateaux costa-
riciens qui naviguent sur le río San Juan et non les marchandises ou les
personnes qui sont transportées par ces navires 38. Lorsque le batelier
n’est pas le commerçant lui-même, c’est seulement lorsque la navigation
est effectuée contre rémunération qu’elle peut être regardée comme ayant
été réalisée à des fins commerciales.

   38 Ainsi, dans l’affaire Oscar Chinn, la Cour permanente de Justice internationale a pré-

 isé que la liberté de navigation « comporte, d’après la notion communément admise, la
iberté de mouvement pour les bateaux » et la liberté pour ces mêmes bateaux de trans-
porter des marchandises et des voyageurs (affaire Oscar Chinn, arrêt, 1934, C.P.J.I. série
A/B no 63, p. 83).

90

   19. La Cour a par ailleurs décidé que « les habitants de la rive costa-
ricienne du fleuve San Juan ont le droit de naviguer sur celui-ci entre les
communautés riveraines afin de subvenir aux besoins essentiels de la vie
quotidienne qui nécessitent des déplacements dans de brefs délais » (arrêt,
par. 156, point 1 f)). Elle en a déduit que le Costa Rica a le droit de navi-
guer sur le fleuve avec des bateaux officiels
     « exclusivement employés, dans des cas particuliers, en vue de four-
     nir des services essentiels aux habitants des zones riveraines lorsque
     la rapidité du déplacement est une condition de la satisfaction des
     besoins de ces habitants » (ibid., par. 156, point 1 g)).
   La Cour a abouti à cette conclusion au profit des quelque 450 person-
nes concernées « compte tenu du caractère très difficile des déplacements
à l’intérieur des terres » (ibid., par. 78). Je suis, tout autant que la Cour,
sensible aux considérations humanitaires qui sont à l’origine de cette
décision. Mais je me dois de constater qu’elle n’a aucune base juridique.
La Cour a reconnu elle-même que l’article VI du traité ne pouvait justi-
fier une telle solution (ibid., par. 75). Elle semble avoir renoncé à fonder
cette solution sur une coutume contra legem qui au surplus n’est pas éta-
blie. Elle a précisé qu’il n’avait pu être dans l’intention des auteurs du
 raité de dénier ce droit aux habitants de la rive costa-ricienne du fleuve.
Evoquant en outre le but et l’objet du traité, elle a estimé que le droit en
cause pouvait être déduit de ce traité pris dans son ensemble et notam-
ment de son préambule et de la manière dont il définit la frontière en son
article II (ibid., par. 79).
   Ce raisonnement me paraît extrêmement fragile. Le traité de 1858 pro-
clame certes en son préambule la volonté des parties de :
     « celebrar un tratado de límites entre ambas Repúblicas, que ponga
     término á las diferencias que han retardado la mejor y mas perfecta
     inteligencia y armonía que deben reinar entre ellas, para su común
     seguridad y engrandecimiento ».
Souhaitant améliorer leurs relations, les Parties ont pour ce motif conclu
un traité qui avait un unique objet : fixer leurs frontières. Selon son titre
même, le traité de 1858 est un traité de limites. Dans la zone en cause en
 ’espèce, l’article II du traité fixe la frontière à la rive droite du fleuve et
reconnaît au Costa Rica un droit de libre navigation seulement à des fins
de commerce (ibid., par. 61). L’intention commune des auteurs du traité
 elle que reflétée dans le texte ne permet pas d’aboutir à une solution
directement contraire à ce texte et de reconnaître au Costa Rica le droit
de naviguer à des fins non commerciales en territoire nicaraguayen.

  Aussi bien la Cour a-t-elle probablement été consciente de la fragilité
de son raisonnement puisqu’elle a soigneusement distingué entre les
droits perpétuels de libre navigation prévus à l’article VI et les droits de
navigation qu’elle a cru pouvoir créer au bénéfice de certains riverains
dans les circonstances présentes. En outre, elle a dans le dispositif de son

91

arrêt enserré ces derniers droits dans des limites particulièrement strictes,
notamment en ce qui concerne les bateaux officiels.
   Il n’en reste pas moins que cette solution est directement contraire au
 exte même du traité. Tout au plus aurait-on pu déduire du préambule
de celui-ci et des principes généraux du droit international une obliga-
 ion pour les deux Etats d’engager des négociations en vue de résoudre
 es problèmes que les difficultés de communication terrestre posent
à l’heure actuelle aux populations riveraines.



         RÉGLEMENTATION DE LA NAVIGATION PAR LE NICARAGUA

   20. L’arrêt de la Cour reconnaît au Nicaragua le pouvoir de réglemen-
 er l’exercice par le Costa Rica du droit de libre navigation qu’il tient du
 raité de 1858. En exerçant ce pouvoir, le Nicaragua ne doit pas rendre
 mpossible l’exercice par le Costa Rica de son droit de libre navigation ni
 ’entraver de façon substantielle (arrêt, par. 87). Il doit notifier au
Costa Rica les mesures en cause une fois celles-ci adoptées, mais n’a pas
 ’obligation d’informer ou de consulter le Costa Rica avant d’adopter de
 elles mesures (ibid., par. 97). Sur tous ces points, je partage entièrement
 es conclusions de la Cour.
   Comme la Cour, j’estime aussi que le Nicaragua a le droit d’exiger que
 es bateaux costa-riciens et leurs passagers fassent halte aux premier et
dernier postes nicaraguayens situés sur leur trajet le long du fleuve. Je
suis également en accord avec la Cour pour ce qui est de l’achat des
cartes de touriste, de la délivrance des certificats d’appareillage, des
horaires de navigation et de l’usage des pavillons.
   Je pense enfin, comme la Cour, que le Nicaragua est en droit d’exiger
 a présentation d’un passeport ou d’un document d’identité par les bate-
 iers naviguant sur le fleuve et par les personnes transportées sur les
bateaux.
   21. Je suis en revanche au regret de me séparer de la Cour pour ce qui
est des visas.
   L’arrêt souligne que la délivrance de tels visas présente un caractère
discrétionnaire. Il en déduit que le Nicaragua ne saurait imposer aux
bateliers et aux personnes transportées l’obligation d’être munies d’un
visa. En effet, selon la Cour, si ce visa leur était refusé, la liberté de navi-
gation serait entravée (ibid., par. 115).
   Ce raisonnement appelle deux observations. En premier lieu, et comme
 l a déjà été précisé, seuls les bateaux costa-riciens et leurs bateliers béné-
ficient d’un droit de libre navigation à des fins commerciales sur le río
San Juan. Les personnes transportées sur ces bateaux ne jouissent pas
d’un tel droit. Par suite, et en tout état de cause, le Nicaragua peut exiger
que ces personnes soient munies de visas.
   En second lieu, le droit de subordonner l’entrée d’un étranger sur le
 erritoire national est l’une des prérogatives les mieux établies de la sou-

92

veraineté. L’arrêt le reconnaît d’ailleurs en précisant que le Nicaragua,
après avoir vérifié l’identité des personnes souhaitant s’engager sur le
San Juan, est en droit de refuser à certaines d’entre elles l’entrée sur le
fleuve pour des raisons liées au maintien de l’ordre ou à la protection de
 ’environnement. L’arrêt ajoute que cette analyse pourrait valoir égale-
ment en cas d’urgence (par. 118).
   Dans ces hypothèses, le Nicaragua est ainsi en droit de refuser à cer-
 aines personnes l’accès à son territoire. Il pourrait même à l’avance com-
muniquer au Costa Rica la liste nominative des personnes dont la pré-
sence sur le fleuve lui paraîtrait indésirable pour les raisons précisées par
 a Cour.
   Cette solution n’est pas sans mérites, mais il aurait été probablement
plus simple de reconnaître au Nicaragua le droit d’exiger des visas pour
entrer sur le fleuve. La Cour aurait pu en outre observer qu’en appliquant
 a réglementation sur les visas, comme les autres réglementations perti-
nentes, le Nicaragua ne doit pas rendre impossible l’exercice par le
Costa Rica de son droit de libre navigation ni l’entraver de façon subs-
 antielle (ibid., par. 87). Pour ce faire, il aurait pu mettre en place des
procédures appropriées (par exemple visas de longue durée ou délivrance
de visas sur place). Je regrette que la Cour ne se soit pas orientée dans
cette direction.
   22. Pour ce qui est de la pêche de subsistance, la Cour estime établie
 ’existence d’une coutume pour la pêche pratiquée depuis la rive, mais
non à bord de bateaux, que ceux-ci soient amarrés ou qu’ils naviguent sur
 e fleuve.
   La recevabilité des conclusions présentées sur ce point par le Costa Rica
me paraît très douteuse et la coutume invoquée incertaine 39. Toutefois, je
me suis rallié à la solution retenue dans les circonstances très particulières
relevées par la Cour dans son arrêt, qui ne saurait, sur ce point, avoir
valeur de précédent.
   23. Au total, l’arrêt accueille nombre des conclusions du Costa Rica
concernant l’étendue et la portée du droit de libre navigation de ce pays
sur le río San Juan. Il reconnaît par ailleurs au Nicaragua un large pou-
voir de réglementation. Encore qu’il ne recueille pas mon accord complet,
 e ne puis qu’exprimer l’espoir qu’il permettra aux deux pays de surmon-
 er les difficultés qu’ils ont rencontrées dans le passé sur le fleuve.

                                                   (Signé) Gilbert GUILLAUME.




  39 Voir Droit d’asile (Colombie/Pérou), arrêt, C.I.J. Recueil 1950, p. 276-277 ; Droit de

passage sur territoire indien (Portugal c. Inde), fond, arrêt, C.I.J. Recueil 1960, p. 39 ;
Plateau continental de la mer du Nord (République fédérale d’Allemagne/Danemark ;
République fédérale d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 44.

93

